J-S08003-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
              v.                             :
                                             :
                                             :
 JOHN MINCH                                  :
                                             :
                    Appellant                :   No. 1786 WDA 2018

          Appeal from the PCRA Order Entered November 20, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0008111-2009


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                              FILED MARCH 12, 2020

      Appellant, John Minch, appeals pro se from an order entered November

20, 2018, which dismissed his petition for collateral relief filed pursuant to the

Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      On previous appeal, this Court summarized the facts of this case as

follows.

      On November 15, 2013, [Appellant] was convicted of murdering
      his ex-wife, Melissa Groot [(“Victim”)]. At the time of her murder,
      on May 6, 1999, [Victim] was living with her second husband,
      David Groot [(“Groot”)], and their baby [] in Bethel Park,
      Pennsylvania. [Mary and Frank Michael, Victim’s parents, retained
      custody of the daughter Appellant fathered with Victim.]

      On the morning of [Victim’s] murder, [Victim] called her father,
      Frank Michael (“Michael”), to tell him that she received a hang-up
      [tele]phone call. [Victim] had plans to have lunch with [Michael]
      and [Victim’s daughter] later that day. [Michael] tried to reassure
      [Victim] that someone may have dialed a wrong number and that
      she should lock her doors.

                                       ***
J-S08003-20


     [That morning,] [] Groot, [Victim’s] husband, left for work at
     [approximately] 8:20 a.m[.] [At that time,] [Groot] [worked]
     temporarily as an IT professional at Centimark in Southpointe,
     Canonsburg. [Two supervisors, Mr. John Anthony Bowman and
     Mr. Todd Porterfield, later confirmed that they saw Groot at
     Centimark between 8:30 a.m. and 9:00 a.m.]

     [At around 11:30 a.m. or 11:45 a.m.,][Michael] picked [Victim’s
     daughter] up from preschool . . . and drove to [Victim’s] house.
     [Michael] rang [Victim’s] doorbell a couple of times but there was
     no answer. [Michael] [then] took [Victim’s daughter] [] to lunch
     and went home. [Groot] also tried to call [Victim] around 9:30
     a.m[.] When [Victim] did not answer the phone, [Groot] tried
     calling [her] several more times throughout the day.

     [Groot eventually] left work at around 4:00 p.m. and upon
     arriving home, he discovered [Victim] lying in the bathtub with
     her nightgown on, pale, not moving, with blue lips, and a pool of
     blood on the bathmat. [An] autopsy revealed that [Victim’s]
     carotid artery was completely severed, with two major incised
     sharp edge wounds across her windpipe and cutting across the
     larynx.   The autopsy also revealed a long, deep wound to
     [Victim’s] abdomen and liver, completely severing her aorta.
     Either the wound to the neck or the wound to the abdomen would
     have caused [Victim’s] death.       There were also numerous
     defensive wounds located primarily on [Victim’s] left hand. The
     manner of death was ruled a homicide.

Commonwealth v. Minch, 159 A.3d 42 (Pa. Super. 2016) (unpublished

memorandum), at 1-3 (citation omitted).

     Subsequent investigation revealed that the Groot residence received the

“hang-up [tele]phone call” at 8:32 a.m. “from a pay phone . . . a couple of

blocks away.” Id. at 2. Surveillance footage revealed “a vehicle [matching]

the physical description of the 1970 Chevrolet Blazer that [Appellant] was

seen driving on the morning of [Victim’s] murder.”     Id.   Detective Terry

Hediger interviewed Appellant on May 18, 1999, but “[Appellant] was unable



                                   -2-
J-S08003-20



to provide a witness to verify his whereabouts on the morning of May 6, 1999.”

Id.

      At   some    point   the   investigation   went   cold.    Nonetheless,

“[a]pproximately [eight] years after the incident, [Allegheny] county police

and other agencies decided to take a second look at the case.” PCRA Court

Opinion, 5/6/19, at 11. In doing so, Detective Hediger “became aware” that

the hairs taken from Victim’s hands at the crime scene “had not been analyzed

using the latest technology.” Id. He requested the crime lab to “arrange for

the hairs to be tested” and, after obtaining a search warrant, Detective

Hediger “collected a hair [] and [] DNA sample . . . from [Appellant].” Id. Dr.

Terry Melton, the laboratory director at Mitotypin Technologies, then

conducted a comparison analyses and concluded that the “hair fragment found

on [Victim’s] hand ‘[c]ould have come from [Appellant] or his maternal

relatives.’” Id. at 12 (citation omitted).

      The Commonwealth filed a bill of information against Appellant on July

6, 2009, charging him with criminal homicide and burglary.            Id. at 1.

Appellant’s jury trial did not commence until 2013.        Id. at 5.    In the

intervening time, Appellant engaged in a continuous quest for discovery

documents he claimed the Commonwealth failed to produce.          Specifically,

Appellant requested “all information gleaned from [the] computer hard drive,

computer floppy disk, zip disk, [and] all other media seized under [the]

warrant [executed on] May 13, 1999.” Id. at 2. The Commonwealth asserted,

however, that “all discovery [was] given to [Appellant].” Id. at 4.

                                      -3-
J-S08003-20



        On November 14, 2012, Appellant filed a motion to proceed pro se. Id.

at 4.     “After a hearing on pre-trial motions on January 23, 2013, [the

Honorable] Judge [Jeffrey] Manning determined that [Appellant] knowingly

and voluntarily waived his right to counsel and granted his [m]otion to

[p]roceed [p]ro [s]e.” Id. Thus, at trial, Appellant represented himself with

Assistant Public Defender T. Matthew Dugan acting as stand-by counsel. Id.

at 5.

        At trial, the Commonwealth utilized the testimony of Dr. Melton to link

Appellant to Victim’s murder.           Dr. Melton explained the results of the

mitochondrial DNA testing.          Id. at 12.      In addition, the Commonwealth

“presented evidence of the strained relationship between [Appellant] and

[Victim].” Id. Specifically, Detective Hediger testified that, when he originally

questioned Appellant, he denied ever acting violently toward Victim. Id. The

Commonwealth,           however,    admitted       medical   records   into    evidence

demonstrating that Victim “sought medical treatment in 1996 for a swollen

nose [after Appellant] hit[] her.” Id. Lastly, the Commonwealth introduced

the testimony of Appellant’s fellow inmates, Richard Laugger, Charles Volk,

and Sean Ball, all of whom testified that Appellant admitted to killing Victim.

Id.

        On November 15, 2013, a jury convicted Appellant of first-degree

murder and burglary. The trial court sentenced Appellant on February 13,

2014 “to life in prison for the murder conviction, and to a concurrent term of

[three]    to   [six]    years’    incarceration     for   the   burglary   conviction.”

                                          -4-
J-S08003-20



Commonwealth v. Minch, 159 A.3d 42 (Pa. Super. 2016) (unpublished

memorandum), at 5-6 (citation omitted). Appellant, with counsel, appealed

to this Court on October 3, 2014.              On October 12, 2016, we affirmed

Appellant’s judgment of sentence and on June 1, 2017, our Supreme Court

denied allocatur. See id.; see also Commonwealth v. Minch, 169 A.3d

559 (Pa. 2017).

       On July 23, 2018, Appellant filed a pro se PCRA petition. Appellant’s

PCRA Petition, 7/23/18, at *1-12 (un-paginated). The PCRA court appointed

counsel on August 3, 2018. PCRA Court Order, 8/3/18, at 1-2. On October

10, 2018, court-appointed counsel filed a motion to withdraw as counsel and

a no-merit letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en

banc). On that same day, the PCRA court granted counsel leave to withdraw

and issued notice that it intended to dismiss Appellant’s PCRA petition in 20

days without holding a hearing in view of counsel’s Turner/Finley letter.

PCRA Court Opinion, 5/6/19, at 7; see also Pa.R.Crim.P. 907(1). Appellant

filed a response to the Turner/Finley letter and the Rule 907 notice. On

November 20, 2018, the PCRA court dismissed Appellant’s petition.         PCRA

Court Order, 11/20/18, at 1-2. Appellant filed a timely notice of appeal.1


____________________________________________


1 Appellant filed a notice of appeal on December 11, 2018. On January 2,
2019, the PCRA court entered an order directing Appellant to file a concise
statement of matters complained of on appeal pursuant to Pa.R.A.P.



                                           -5-
J-S08003-20



       Appellant raises the following issues on appeal:2

        I.    [Whether the trial court erred in] admitting [into evidence]
              inadmissible hearsay against [Appellant]?

       II.    [Whether the] Commonwealth intentionally withheld exculpatory
              evidence from [Appellant]?

      III.    [Whether] the warrant for [the] seizure of [Appellant’s] hair and
              DNA was fraudulently obtained through false and misleading
              statements by Detective Terry Hediger [and, as such, the trial
              court erred by failing to suppress this evidence]?

       IV.    [Whether Appellant] was subjected to evidence which amounted
              to [u]nfair [s]urprise [e]vidence due to Judge Jeffrey Manning
              closing [d]iscovery to the Commonwealth on August 29, 2013,
              [and] then allowing new evidence [to be admitted at trial] without
              informing [Appellant] prior to trial?

        V.    Judge Ignelzi’s dismissal of [] Appellant’s PCRA [p]etition was
              based on a “[n]o[-m]erit” letter that was so filled with misleading,
              inaccurate, and outright false statements that it should have been
              disregarded in its entirety.

       VI.    [Whether] Attorney Scott B. Rudolph was ineffective for failing to
              raise relevant issues on direct appeal?


Appellant’s Brief at 2, 11, 15, 21, 43, and 44.3

____________________________________________


1925(b)(1). Appellant timely complied. The PCRA court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on May 6, 2019.

2 We have altered the order of Appellant’s issues for clarity and ease of
discussion.

3 We note that, even if an appellant is pro se, his appellate brief must “conform
in all material respect with the requirements of [the Rules of Appellate
Procedure].” Pa.R.A.P. 2101; see also Commonwealth v. Tchirkow, 160
A.3d 798, 804 (Pa. Super. 2017) (“[A] pro se appellant enjoys no special
benefit.”). Herein, Appellant’s brief does not meet any of Rule 2111’s



                                           -6-
J-S08003-20



       As we have stated:

       [t]his Court's standard of review regarding an order dismissing a
       petition under the PCRA is whether the determination of the PCRA
       court is supported by evidence of record and is free of legal error.
       In evaluating a PCRA court's decision, our scope of review is
       limited to the findings of the PCRA court and the evidence of
       record, viewed in the light most favorable to the prevailing party
       at the trial level. We may affirm a PCRA court's decision on any
       grounds if it is supported by the record.

Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa. Super. 2010) (internal

citations omitted).

       We observe the following:

       “to be entitled to PCRA relief, a petitioner must plead and prove,
       inter alia, that the allegation of error has not been previously
       litigated or waived.” Commonwealth v. Berry, 877 A.2d 479,
       482 (Pa. Super. 2005), appeal denied, 917 A.2d 844 (Pa. 2007).
       “An issue is waived if it could have been raised prior to the filing
       of the PCRA petition, but was not.” Id. These statements in
       Berry are derived directly from Section 954[4](b) of the PCRA,
       which provides that “an issue is waived if the petitioner could have
       raised it but failed to do so before trial, at trial, during unitary
       review, on appeal or in a prior state post[-]conviction proceeding.”
       42 Pa.C.S.[A.] § 954[4](b).

Commonwealth v. Turetsky, 925 A.2d 876, 879 (Pa. Super. 2007). Thus,

if an issue presented in a PCRA petition could have been raised on direct

appeal and was not, the issue is waived. Id.




____________________________________________


requirements. See Pa.R.A.P. 2111(a)-(b). Thus, it is within the province of
this Court to quash or dismiss Appellant’s appeal.          Pa.R.A.P. 2101.
Nonetheless, as we conclude that Appellant waived all the issues he currently
presents on appeal, we decline to do so.

                                           -7-
J-S08003-20



       Our review of the aforementioned issues reveals that Appellant’s claims

of error in issues one through five could have been raised on direct appeal but

were not. On his direct appeal, Appellant only challenged the sufficiency and

weight of the evidence. See Commonwealth v. Minch, 159 A.3d 42 (Pa.

Super. 2016) (unpublished memorandum). Appellant’s issues one through

five raise a variety of claims, including challenges to the trial court’s

evidentiary rulings,4 assertions that the Commonwealth violated Maryland v.

Brady, 373 U.S. 83 (1963) by withholding exculpatory evidence,5 contentions

that the trial court erred in its suppression rulings,6 and allegations that the

Commonwealth violated certain discovery orders.7 The arguments raised in
____________________________________________


4 Appellant claims that the trial court erred in admitting Victim’s medical
records into evidence because such evidence constituted inadmissible
hearsay. Appellant’s Brief at 2-10.

5Appellant argues that the Commonwealth withheld floppy disks, zip drives,
and other downloads from Groot’s computer. Appellant’s Brief at 21-43.

6 Appellant claims that the trial court erred by failing to suppress the hair
sample obtained from the search warrant executed by Detective Terry
Hediger. Appellant’s Brief at 44-53.

7 In issues four and five, Appellant argues that he was subjected to “unfair
surprise” because the trial court “closed discovery” but then permitted the
Commonwealth to introduce evidence it discovered following the August 29,
2013 hearing. Appellant’s Brief at 11-21. We recognize that Appellant’s fifth
issue appears to challenge the PCRA court’s dismissal of his PCRA petition
based upon PCRA counsel’s “no merit” letter. See Appellant’s Brief at 11.
Upon review, however, Appellant does not allege that PCRA counsel failed to
follow the procedural requirements of the Turner/Finley mandate or that the
PCRA court failed to conduct an independent review when determining
whether Appellant’s petition was meritless. See id. at 11-15. Instead, the
sole focus of Appellant’s appellate brief, as well as his Rule 907 response, is



                                           -8-
J-S08003-20



issues one through five are not framed in the context of an ineffective

assistance of trial counsel claim.8 Because Appellant could have raised these

claims on direct appeal, but failed to do so, we conclude that these issues are

waived.9

       We now address Appellant’s final appellate issue.           Herein, Appellant

contends that Attorney Scott Rudolph provided ineffective assistance of

counsel on Appellant’s direct appeal.          Appellant’s Brief at 43.   Specifically,
____________________________________________


his belief that PCRA counsel falsely stated that Judge Manning “never ‘closed
[d]iscovery to the [p]rosecution.’” Id. at 11 (citation omitted). Thus, we
conclude that Appellant’s fifth issue is simply a second attempt to litigate his
claim that the Commonwealth violated an alleged discovery order.

8Appellant represented himself at trial. As such, Appellant “cannot raise a
derivative claim of ineffective assistance of trial counsel on collateral review.”
Commonwealth v. Blakeney, 108 A.3d 739, 749 (Pa. 2014).

9 We note that, even if Appellant had not waived issues four and five, we would
conclude that his claims are meritless. First, it is clear that the trial court did
not issue an order forbidding the introduction of evidence that was not in the
Commonwealth’s possession before August 29, 2013. Second, it is similarly
clear that, even if a discovery violation occurred, Appellant cannot establish
prejudice. See Commonwealth v. Causey, 833 A.2d 165, 171 (Pa. Super.
2003) (explaining that, if a discovery violation occurs, a defendant “must
demonstrate how a more timely disclosure would have affected his trial
strategy or how he was otherwise prejudiced by the alleged late disclosure.”).
Herein, Appellant contends that the Commonwealth violated the rules of
discovery by using three jailhouse informants, who were first made known to
the Commonwealth in September 2013, during trial. See Appellant’s Brief at
11-21. Appellant, however, was provided with the names of these informants
“as soon as [the Commonwealth] became aware of their existence.” PCRA
Court Opinion, 5/6/19, at 19. In fact, Appellant made a specific discovery
request and filed a motion to enforce orders of court on October 29, 2013,
both of which referenced the informants. Thus, Appellant was well aware of
the existence of the three jailhouse informants and the Commonwealth’s
intent to utilize their testimony before trial and therefore, cannot establish
prejudice.

                                           -9-
J-S08003-20



Appellant argues that Attorney Rudolph was ineffective because he failed to

litigate a claim asserting that, at trial, the Commonwealth withheld

exculpatory evidence. Id. Appellant, however, failed to develop this issue

with meaningful argument and citation to pertinent authority. See Pa.R.A.P.

2119(a). “Although this Court is willing to construe liberally materials filed by

a pro se litigant, a pro se appellant enjoys no special benefit” and we “will not

act as counsel and develop arguments on [his] behalf.” Tchirkow, 160 A.3d

at 804. Herein, Appellant baldly asserts that his direct appeal counsel was

ineffective, does not set forth the test for judging ineffectiveness, and fails to

engage in any analysis. As such, we conclude that this issue is waived. See

Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa. 2014) (holding that

“[w]here an appellate brief fails to ... develop an issue in any [] meaningful

fashion capable of review, that claim is waived. It is not the obligation of an

appellate court to formulate [an] appellant's argument for him.”) (internal

quotations omitted); Commonwealth v. Irby, 700 A.2d 463, 464 (Pa. Super.

1997) (holding that an appellant’s “blanket assertion” that counsel was

ineffective results in waiver).

      Because each of Appellant’s issues are waived, we affirm the order of

the PCRA court.

      Order affirmed.




                                     - 10 -
J-S08003-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/12/2020




                          - 11 -